Exhibit 10.20


PROMISSORY NOTE




$42,500.00
May 17, 2011
 
 
Charlotte, North Carolina
   



FOR VALUE RECEIVED, ORGANIC PLANT HEALTH, LLC, a North Carolina limited
liability company with its principal place of business in Mecklenburg County,
North Carolina (the "Maker"), promises to pay to the order of U.S. GREEN PROS,
LLC (the "Payee"), its owners, successors and/or assigns, the principal amount
of FOURTY TWO THOUSAND, FIVE-HUNDRED AND NO/100 U.S. DOLLARS ($42,500.00) (the
"Principal Amount"), together with interest thereon from May 17, 2011, in
accordance with the terms of this Note, as hereafter set forth.


1.           Interest.  Interest will accrue on the unpaid balance of the
Principal Amount from May 17, 2011 until the maturity of this Note at the fixed
rate of 5.5% calculated on the basis of the actual days elapsed but computed as
if each year consisted of 360 days.


2.           Payment of Principal and Interest.  All interest accrued and
outstanding shall be due and payable by the Maker on a quarterly basis, on the
first day of each calendar quarter (January 1, April 1, July 1, and October 1),
unless payment is waived by the Payee (the “Payment Installments”).  If not
sooner paid, the Principal Amount and all interest then outstanding shall be
paid in full on or before May 17, 2016 (the “Maturity Date”).  The Maker may
prepay the unpaid balance of the Principal Amount in whole at any time or in
part from time to time without premium or penalty.  Such payments shall be
credited to payment of this Note on the date that such payment is physically
received by the Payee.  Partial prepayments of this Note shall be applied first
to accrued and unpaid interest, and then to the Principal Amount.  If a payment
on this Note is received more than fifteen (15) days late, the Payee may charge
the Maker a late fee of up to four percent (4%) of the unpaid portion of the
regularly scheduled Payment Installment.


3.           Equity Conversion.  At such time as the Maker and Payee mutually
agree, this note, including any and all unpaid principle and interest, may be
converted to common stock of the parent company, Organic Plant Health, Inc.,
(OTC:OPHI), at the rate of $.05 per common share.


3.           Default.  The term "Default," as used herein, means the occurrence
of any one or more of the following events:


(a)           Maker shall fail to make any payment of the principal of or
interest on this Note when such payment shall become due within fifteen (15)
days after the due date thereof (whether at the Maturity Date, a date set or
established for payment or prepayment, by acceleration or otherwise); or


(b)           Maker shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to Maker or any of its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of its, or any substantial part of its, property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against Maker, or shall make a general assignment for the benefit of creditors,
or shall fail generally, or shall admit in

 
 

--------------------------------------------------------------------------------

 

writing its inability to pay its debts as they become due, or shall take any
other action to authorize any of the foregoing; or


(c)            An involuntary case or other proceeding shall be commenced
against Maker seeking liquidation, reorganization or other relief with respect
to Maker or any of its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of, or any substantial
part of the property of, Maker, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against Maker under the federal bankruptcy
laws as now or hereafter in effect; or


(d)            The dissolution or the suspension of Maker; or


Upon the occurrence of a Default, the maturity of this Note may be accelerated
and the unpaid balance of the Principal Amount then outstanding together with
interest accrued and unpaid thereon declared to be immediately due and payable
at the option of the Payee or other holder of this Note.


Upon Default, the holder of this Note may employ an attorney to enforce the
holder’s rights and remedies (being the same rights and remedies of Payee in the
event the holder is some person or entity other than Payee) and the Maker,
principal, surety, guarantors and endorsers of this Note hereby agree to pay to
the holder reasonable attorneys fees, plus all other reasonable expenses
incurred by the holder in exercising any of the holder’s rights and remedies
upon default.  The rights and remedies of the Payee and any holder as provided
in this Note and any instrument securing this Note shall be cumulative and may
be pursued singly, successively, or together against any property that is
collateral for this Note, or any other funds, property or security held by the
holder for payment or security, in the sole discretion of the holder.  The
failure to exercise any such right or remedy shall not be a waiver or release of
such rights or remedies or the right to exercise any of them at another time.


4.           Non-Assignable by Maker; Due on Sale.  This Note and the
obligations of the Maker hereunder are not assignable by the Maker.  In addition
to the Payee’s right to accelerate in the event of Default as provided in
Section 3, the maturity of this Note may be accelerated and the unpaid balance
of the Principal Amount then outstanding together with interest and/or late fees
accrued and unpaid thereon declared to be immediately due and payable at the
option of the Payee or other holder of this Note upon the occurrence of either
of the following events:  sale or transfer of substantially all of the business
assets or a majority of the equity ownership interest of the Maker.


5.           Address for Payments.  All payments of the unpaid balance of the
Principal Amount and interest thereon shall be paid in lawful money of the
United States of America to the Payee at P.O. Box 2248, Indian Trail, NC  28079,
or at such other place or places as the Payee, and/or any other holder of this
Note may at any time or from time to time designate in writing to the Maker.


6.           Remedies Cumulative.  Each right, power and remedy of the Payee as
provided for in this Note or now or hereafter existing at law or in equity or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power, or remedy provided for in this Note or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Payee of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Payee of any or all such other rights, powers, or remedies.  No
failure or delay by the Payee to insist upon the strict performance of any term,
condition, covenant, or agreement of this Note, or to exercise any right, power,
or remedy consequent upon a breach thereof,

 
 

--------------------------------------------------------------------------------

 

shall constitute a waiver of any such term, condition, covenant, or agreement or
of any such breach, or preclude the Payee from exercising any such right, power,
or remedy at any later time or times.  By accepting payment after the due date
of any amount payable under this Note, the Payee shall not be deemed to waive
the right either to require prompt payment when due of all other amounts payable
under this Note  or to declare an event of default for failure to effect such
prompt payment of any such other amount.


7.           Governing Law.  This Note shall be governed by and construed under
the laws of the State of North Carolina.


8.           Waivers, Etc.  All parties to this Note, including endorsers,
sureties and guarantors, if any, hereby waive presentment for payment, demand,
protest, notice of non-payment or dishonor, and of protest, and any and all
other notices and demands whatsoever and agree to remain bound hereunder until
the interest and Principal Amount are paid in full notwithstanding any (a)
release, surrender, waiver, addition, substitution, exchange, compromise,
modification of or to or indulgence granted with respect to this Note or all or
any part of any collateral or security for this Note; (b) extension or
exten­sions of time for payment which may be granted, even though the period of
extension may be indefinite; and (c) inaction by, or failure to assert any legal
right available to the holder of this Note.






Signature and Acknowledgement on following page.





 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Maker has executed this instrument, the day and year
first above written.






MAKER:


ORGANIC PLANT HEALTH, LLC








By: /s/ J. Alan
Talbert                                                           
 
 
Name:           J. Alan Talbert
Title:           Vice President / COO




 


PAYEE:


U.S. GREEN PROS, LLC








By:/s/  William G.
Styles                                                         
                     
 
 
Name:           William G. Styles
Title:           President / CEO


 



 
 

--------------------------------------------------------------------------------

 
